Citation Nr: 1703208	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  16-27 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cataracts, to include as secondary to diabetes mellitus.

3.  Entitlement to service for erectile dysfunction, to include as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 

INTRODUCTION

The Veteran served on active military duty from December 1963 to January 1966. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In December 2016, prior to the promulgation of a decision in the appeal, the Veteran submitted a letter indicating that he was withdrawing his appeal concerning the issues of entitlement to disability rating in excess of 30 percent for PTSD and service connection for cataracts and erectile dysfunction; there is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

Concerning the issues of entitlement to disability rating in excess of 30 percent for PTSD and service connection for cataracts and erectile dysfunction, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  Id.

In a December 2016 letter, the Veteran, through his attorney, withdrew his appeals concerning the issues of entitlement to disability rating in excess of 30 percent for PTSD and service connection for cataracts and erectile dysfunction.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed


ORDER

The appeal issue of entitlement to an initial rating in excess of 30 percent for PTSD is dismissed. 

The appeal issue of entitlement to service connection for cataracts, to include as secondary to diabetes mellitus is dismissed. 

The appeal Entitlement to service for erectile dysfunction, to include as secondary to diabetes mellitus is dismissed. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


